United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Ann Arbor, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1875
Issued: January 19, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 5, 2017 appellant filed a timely appeal from an April 18, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision dated November 28, 2016, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. § 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its April 18, 2017 decision.
The Board’s jurisdiction, however, is limited to reviewing the evidence that was before OWCP at the time of its
final decision. Therefore, this additional evidence cannot be considered for the first time on appeal by the Board.
20 C.F.R. § 501.2(c)(1); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

ISSUE
The issue is whether OWCP properly denied appellant’s request for review of the written
record before a representative of the Branch of Hearings and Review as the request was untimely
filed under 5 U.S.C. § 8124(b).
FACTUAL HISTORY
On September 20, 2015 appellant, then a 53-year-old practical nurse, filed a traumatic
injury claim (Form CA-1) alleging that on August 26, 2015 he was assisting a patient with
washing and dressing when he felt a pull in his back. He listed his injury as back strain/sciatica.
Appellant stopped work on August 28, 2015 and returned to full-time work with restrictions on
September 28, 2015. On November 4, 2015 OWCP accepted his claim for acute back strain. It
expanded acceptance of appellant’s claim on May 26, 2016 for temporary aggravation of lumbar
degenerative disc disease L3-4 and L4-5 and right-sided L5-S1 herniated disc.
On October 27, 2016 OWCP proposed to terminate appellant’s wage-loss compensation
and medical benefits as he no longer had any residuals or continuing disability from work
stemming from his August 26, 2015 work injury. On November 28, 2016 it terminated his
benefits, effective the close of business on that date. OWCP provided appellant an appeal
request form to inform him of his appeal rights. This form noted that if he decided to appeal the
decision he must specify which procedure was pursued by checking one of the options on the
form.
In an undated letter, with the subject line “[a]ppeal of the decision to deny
compensation,” received by OWCP on January 4, 2017, appellant discussed the facts of his work
injury and his medical treatment. He requested that the denial of his claim be vacated and that he
be allowed to have necessary treatment or surgery to make him whole again. By response dated
January 5, 2017, OWCP indicated that appellant failed to submit the appeal request form which
allowed him to choose his specific appeal right. It informed him that no development of an
appeal could be initiated until he submitted the form and designated the specific appeal process
he wished to pursue.
In a form dated December 23, 2016 and received by OWCP on January 18, 2017,
appellant requested review of the written record before an OWCP hearing representative.
By decision dated April 18, 2017, OWCP denied appellant’s request for review of the
written record because his request was untimely filed. It also reviewed his request at its
discretion, and determined that the relevant issue could equally well be addressed by requesting
reconsideration and submitting new evidence establishing that he had disabling residuals from
his accepted injury.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA, concerning a claimant’s entitlement to a hearing before an
OWCP hearing representative, provides: Before review under section 8128(a) of this title, a
claimant for compensation not satisfied with a decision of the Secretary under subsection (a) of

2

this section is entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on his or her claim before a representative of the Secretary.3
A hearing is a review of an adverse decision by an OWCP’s hearing representative.
Initially, the claimant can choose between two formats: an oral hearing or a review of the
written record. In addition to the evidence of record, the claimant may submit new evidence to
the hearing representative.4
A request for either an oral hearing or a review of the written record must be sent, in
writing, within 30 days of the date of the decision for which the hearing is sought.5 A claimant is
not entitled to a hearing or a review of the written record if the request is not made within 30
days of the date of the decision.6
OWCP has discretion to grant or deny a request that is made after the 30-day period for
requesting an oral hearing or review of the written record. In such a case, it will so advise the
claimant with reasons.7
ANALYSIS
The Board lacks jurisdiction to review the merits of the underlying issue of whether
OWCP properly terminated appellant’s wage-loss compensation and medical benefits. The
Board’s jurisdiction is strictly limited to determining whether OWCP properly denied his request
for a review of the written record.8
By decision dated November 28, 2016, OWCP terminated appellant’s wage-loss
compensation and medical benefits. A request for a review of the written record must, as noted
above, be made within 30 days after the date of the issuance of OWCP’s final decision.9 The
Board finds that OWCP properly determined that appellant’s request for review of the written
record was untimely as it was filed more than 30 days after the issuance of OWCP’s decision.
Appellant’s first indication that he was interested in further review of the November 28,
2016 decision was received by OWCP on January 4, 2017. At that time, appellant filed an
undated letter with OWCP indicating that he wished to “appeal” OWCP’s denial of
compensation. The undated document was scanned as received by OWCP on January 4, 2017.

3

5 U.S.C. § 8124(b)(1).

4

20 C.F.R. § 10.615.

5

James Smith, 53 ECAB 188 (2001); 20 C.F.R. § 10.616(a).

6

See R.T., Docket No. 08-0408 (issued December 16, 2008).

7

G.W., Docket No. 10-0782 (issued April 23, 2010).

8

W.L., Docket No. 17-1538 (issued November 15, 2017).

9

20 C.F.R. § 10.616(a).

3

This document, even if considered a request for review of the written record, was clearly
untimely filed as it was not made within 30 days of OWCP’s November 28, 2016 decision.
Furthermore, appellant did not request review of the written record in this document. At
the time it issued its November 28, 2016 decision, OWCP sent him an appeal request form, and
clearly informed him that he must specify which procedure he requested by checking one of the
options. In the letter received on January 4, 2014, appellant did not list the option he wished to
pursue. Accordingly, this letter was not an effective request for review of the written record.
After corresponding with OWCP, appellant later submitted an appeal request form
requesting review of the written record. This document was date stamped by OWCP on
January 24, 2017. This document was also not submitted within the 30-day time frame.
Although appellant’s request for a review of the written record before an OWCP hearing
representative was untimely, OWCP has the discretionary authority to grant the request and it
must exercise such discretion.10 In its April 18, 2017 decision, OWCP properly determined that
the issue in this case could equally well be addressed by requesting reconsideration and
submitting evidence not previously considered which established that appellant had disabling
residuals of his accepted injury. The Board has held that the only limitation on OWCP’s
authority is reasonableness. An abuse of discretion is generally shown through proof of manifest
error, a clearly unreasonable exercise of judgment, or actions taken which are contrary to both
logic and probable deductions from established facts.11 In this case, the evidence of record does
not indicate that OWCP abused its discretion by denial of appellant’s request for a review of the
written record.12
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for review of the written
record under 5 U.S.C. § 8124(b) as untimely filed.

10

Supra note 8; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the
Written Record, Chapter 2.1601.2(a) (October 2011).
11

Samuel R. Johnson, 51 ECAB 612 (2000).

12

R.V., Docket No. 17-1286 (December 5, 2007).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 18, 2017 is affirmed.
Issued: January 19, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

